Case 1:18-cr-20964-RNS Document 9 Entered on FLSD Docket 02/12/2019 Page 1 of 1



                             U M TED STATES DISTRICT COU RT
                             SOW M RN DISTRICT OF FLORIDA
                            CASE N O .18'20964'CR 'SCOLA/TORRES

 U NITED STATES OF AM ERICA ,

               Plaintiff,



 BERNABE ESPARZA TORRES,

               Defendant.



                      ORDER GRAN TIN G ORE TEN US M OTIO N FOR A
                   PSYCO TRIC Ar > NTAL M ALTH EXAM TNATION
        TH IS CAU SE is before the Court on Ore Tenus M otion for a psychiatric and m ental
 health exam ination.   The Court being fully advised of the prem ises, it is hereby ORDERED
 AND ADJUD GED asfollow s:

        1.    The Court GRA NTS the Ore Tenus M otion for a psychiatric and m ental health
 exam ination.The Court hereby DIRECTS, pursuantto section 4241(b),thata psychiatricand

 m entalhealth exam ination be conducted by the m edicalstaffofthe FederalD etention Centerin
M iam i,Florida,and thata reportbe m ade to the Courton or before M arch 18,2019,pursuantto

 18U.S.C.:4247.
              U pon receipt of the report, the Court w ill,if necessary schedule a com petency
hearing pursuantto the provisions of18 U .S.C.j4247(c
                                                    0.
       DON E AN D ORD ERED in Cham bers atM iam i, Florida,this 12th ofFebruary 2019.


                                                 - '
                                                   .   D   .




                                          ED N G.TORRES
                                          U TED STATES M AGISTRA'I'E JIJDGE
       W arden,FD C
